Title: From Thomas Jefferson to James O. Morse, 30 April 1823
From: Jefferson, Thomas
To: Morse, James O.


Sir
Monticello
Apr. 30. 23.
I must beg to be excused from answering the question proposed to me in your favor of the 11th inst. on the subject of the Candidates named for the next Presidency. I lay it down as a law to myself to take no part in that election. advice on such an occasion, were I even  qualified to give it, would incur a fearful responsibility. I shall be perfectly contented with any choice my fellow citizens shall make, hoping always it will be of a character friendly to peace, to economy, to the republican principles of our constitution, and to it’s salutary distribution of powers between the two co-ordinate  branches of government foreign and domestic. Accept the assurance of my great respect.Th: Jefferson